Citation Nr: 1731292	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-49 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond April 30, 2017, based on the need for convalescence following right total knee arthroplasty on February 13, 2017.

3.  Entitlement to a rating in excess of 30 percent from May 1, 2017, for service-connected right total knee arthroplasty. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to June 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2008, May 2014, and June 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

This case was previously before the Board, most recently in September 2016, at which time the Veteran's sleep apnea claim was remanded for additional development.  This issue has now been returned to the Board for further appellate action.  

With regard to the Veteran's request to withdraw his appeal as to entitlement to increased ratings for bilateral knee disabilities, submitted in writing in May 2017, the Board observes that this request is moot.  The Veteran previously withdrew the increased ratings claims in October 2012.  In December 2012, the RO recognized the withdrawal of the claims, and the Board's April 2014 decision made note of the withdrawal.  Accordingly, the Veteran's claims for increased ratings for his bilateral knee disabilities have already been withdrawn.   

The Board notes that the issues of entitlement to an extension of the temporary total disability rating following right total knee arthroplasty, to an increased rating for service-connected right total knee arthroplasty, and to a TDIU have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.


FINDING OF FACT

The Veteran has obstructive sleep apnea that is etiologically related to his active service.


CONCLUSION OF LAW

The Veteran's obstructive sleep apnea was incurred in active service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for obstructive sleep apnea either as directly related to active service, or alternatively, as secondary to his service-connected residuals of a right thyroidectomy. 

The Veteran's service treatment records are absent any complaints of or treatment for sleep apnea or sleeping problems.  However, he endorsed "frequent trouble sleeping" on his January 1995 report of medical history at separation.   

The Veteran has reported that he first experienced symptoms of sleep apnea while he was in active service, to include snoring and failure to breathe while sleeping.  In his substantive appeal, the Veteran explained that he never thought to seek treatment for daytime tiredness while he was in service, or for being awoken from sleep when he stopped breathing.  The Board notes that the Veteran is competent to report when he first experienced symptoms associated with his later diagnosed sleep apnea and that those symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran to be credible in his statements regarding the onset and continuance of sleep apnea symptomatology. 

The record also includes a December 2014 statement from the Veteran's wife, who reported her observations of the Veteran's sleep apnea symptoms over their 32 years of marriage.  Notably, she stated that she first noticed the Veteran's snoring 25 years earlier, while the Veteran was still in service.  In addition, the Veteran's wife often had to wake up the Veteran due to the severity of his snoring, which worsened over time and resulted in limited sleep.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's wife is competent to report that she witnessed the Veteran experience symptoms of sleep apnea.  Moreover, the Board finds her statements to be credible.

Private medical records show that the Veteran was diagnosed with severe obstructive sleep apnea in April 2008 based on the results of a sleep study.  In an October 2009 record, the Veteran's treating cardiologist, Dr. B. D., stated that the Veteran "may in fact have had sleep apnea for years."  Dr. B. D. noted that sleep apnea had been highly associated with atrial dysrhythmias, for which the Veteran was being treated, and that there was a direct cause and link.  The record also includes a July 2009 opinion from Dr. M. G., an otolaryngologist.  Based on his review of the record and his treatment of the Veteran, Dr. M. G. concluded that it was as likely as not that the Veteran's current obstructive sleep apnea began in service.  Dr. M. G. further opined that it would have taken as long as twenty years for the sleep apnea to develop.  The Board finds that Dr. M. G.'s opinion is adequate because he considered the lay and medical evidence of record and provided a rationale for the conclusion reached.  Accordingly, Dr. M. G.'s opinion is competent, credible, and persuasive.

On VA examination in June 2014, the examiner noted that the Veteran had a diagnosis of sleep apnea confirmed by a sleep study.  The Veteran reported that his sleeping problems began during service, in 1988 or 1989, and that the problems worsened in the 1990s after he returned from service in the Persian Gulf.  The examiner noted that the Veteran's post-service medical records from 1995 until 2008 are silent for any references to sleep apnea.  With regard to the opinion of Dr. M. G., the examiner stated only that it was "reviewed, acknowledged, and greatly appreciated."  The examiner opined that the Veteran's sleep apnea was less likely than not incurred or caused by active duty.  In support of that opinion, the examiner stated that the Veteran's reported symptoms and the characteristics of his current sleep apnea were not consistent with a history of sleep apnea beginning during service.  Specifically, the examiner explained that "frequent trouble sleeping," as endorsed by the Veteran at separation from service, did not equate to obstructive sleep apnea, which referred to a constellation of symptoms.  In addition, the examiner cited the absence of evidence of sleep apnea in the Veteran's service treatment records and the lack of a diagnosis until 13 years after service.  Instead, the examiner concluded that the Veteran's sleep apnea was most likely caused by and related to his progressive weight gain after service.  

The RO obtained an additional medical opinion in November 2016 to address the Veteran's theory of entitlement to service connection for sleep apnea as secondary to residuals of a right thyroidectomy.  Specifically, the Veteran asserted that his thyroidectomy caused him to gain weight, which in turn contributed to his sleep apnea.  The examiner found it less likely than not that the Veteran's sleep apnea was related to his service-connected thyroid condition, as the Veteran had only a slight weight gain following his 1986 thyroidectomy.  Further, because his thyroid condition had been stable and well-controlled with medication for many years, progressive weight gain would not result.  The examiner also opined that it was less likely as not that the Veteran's sleep apnea was related to service, again noting the absence of any corroborative medical record documentation of sleep apnea symptoms either during or immediately after service.  The examiner also cited the Veteran's post-service weight gain and natural aging as causes of his sleep apnea. 

The Board has carefully considered the June 2014 and November 2016 VA medical opinions.  Although that evidence weighs against the Veteran's claim of entitlement to service connection on a direct basis, the Board finds that the opinions have limited probative value.  Neither opinion adequately considers the Veteran's reported in-service symptomatology or the observations of his wife.  Moreover, the examiners relied primarily on the absence of documentation in the Veteran's service treatment records to provide negative opinions.  Finally, neither examiner addressed the relevant opinions of the Veteran's private medical providers.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App 23, 39-40 (2007). 

In sum, the Veteran has asserted that sleep apnea onset during active service, and his private treatment provider competently opined that it is as likely as not that sleep apnea onset during active service.  As the negative VA nexus opinions are of limited probative value for the reasons set forth above, the Board concludes that the evidence for and against the claim of entitlement to service connection for obstructive sleep apnea is at least in equipoise.  As such, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for obstructive sleep apnea is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

Regarding the claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, the Board finds that in January 2015, the Veteran submitted a timely notice of disagreement with the May 2014 rating decision.  In addition, regarding the Veteran's claims of entitlement to an extension of the temporary total disability rating following right total knee arthroplasty and to an increased rating for service-connected right total knee arthroplasty, the Veteran submitted a timely notice of disagreement in July 2017 in response to the June 2017 rating decision.  Review of the record shows that the Veteran has not been provided statements of the case as to either the January 2015 or July 2017 notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue statements of the case on the issues of entitlement to an extension of a temporary total disability rating under 38 C.F.R. § 4.30 beyond April 30, 2017, based on a need for convalescence following right total knee arthroplasty on February 13, 2017; to a rating in excess of 30 percent from May 1, 2017, for service-connected right total knee arthroplasty; and to a total disability rating based on individual unemployability due to service-connected disabilities.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to any issue, return the issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


